EXHIBIT 10.9
 
PROJECT LOCATION
AND
CONSULTING AGREEMENT
 
THIS PROJECT LOCATION AND CONSULTING AGREEMENT (this “Agreement”) is made and
entered into as of this 8th day of August 2011, by and between Mammatech , (In
the process of changing its name to “Dynamic Energy Alliance Corporation”) a
Florida corporation , (hereinafter “DEA”), and Tim Powell and Enertech R.D. LLC,
located at 11844 Allisonville Rd., Fishers IN. 46038,  (collectively hereinafter
"Consultant").
 
RECITALS
 
WHEREAS, a Consultant has substantial business consulting experience and skills
in the tire recycling industry; and
 


WHEREAS, the Company is desirous of engaging the consulting services of
Consultant under the terms and conditions set forth herein; and
 


WHEREAS, the Company is actively promoting the development of Dynamic Energy
Campus locations.
 


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto, intending to be legally bound hereby,
agree as follows:

 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
ESTABLISHMENT OF CONSULTING RELATIONSHIP
 
Section 1.1                      Appointment of Consultant.  DEA hereby retains
Consultant to locate and assist in DEA’s development and of construction of
energy campus projects undertaken by DEA (hereinafter the “Projects”), on a
non-exclusive basis for tire recycling and Consultant hereby agrees to so serve,
on the terms and conditions hereinafter set forth herein.  Consultant agrees to
provide the services of its principal, Tim Powell. It is anticipated that the
Consultant shall spend as much time as deemed necessary by the Consultant in its
sole discretion, in order to perform the obligations of Consultant hereunder.
The Company understands that this amount of time may vary for day-to-day and
that the Consultant will perform Consulting Services for other non-tire
recycling clients and/or companies at the same time, and that Consultant is not
making a full time commitment to render the consulting services specified.
 
Section 1.2                      Authority to be Legally Bound.  DEA and the
Consultant each represent that they have, through their executing officers, the
requisite corporate authority to sign this agreement and to legally bind their
companies to the terms and conditions of this Agreement.
 
ARTICLE 2
 
CONSULTING SERVICES TO BE PERFORMED BY CONSULTANT
 
Section 2.1                      Duties.
 
a.  During the term of this Agreement, Consultant shall locate likely sites
development for the construction and operation of tire recycling Projects, by
DEA; introduce DEA to such sites; introduce to and secure for DEA tire shred and
rubber feedstock for DEA processes, introduce to, secure and implement for DEA
tire shredding equipment necessary for rubber feedstock relating to DEA
processes, and introduce DEA to potential vendors and customers for the products
and services needed for such projects.   Attached hereto as Exhibit A is a list
of initial Project sites, and potential vendors and customers for project
products and services (hereinafter collectively “Consultant Relationships”),
that Consultant has introduced to DEA in accord with the terms of this
Agreement.   The Consultant will allow DEA the first right of refusal on any
tire recycling related proposal that the Consultant identifies. As Consultant
locates additional potential sites, vendors and/or customers, Consultant shall
present DEA to such entities and persons, who shall thereby become additional
Consultant Relationships to DEA.   In all cases Consultant shall identify such
new Consultant Relationships and Projects in writing and deliver it to DEA’s
Secretary who shall maintain a complete list of Consultant Relationships and
Projects in the corporate books and records of DEA.
 
 
2

--------------------------------------------------------------------------------

 
 
b.   Consultant will present all Projects and Locations to DEA of which DEA
Directors will have the first right of refusal with up to 30 days to express
interest in writing. Once DEA expresses interest in a Project presented by
Consultant, DEA Directors will have up to 180 days to perform adequate due
diligent on the Project and come to agreements to move forward with the Project.
If agreement with the vendors involved in the Project is not completed within
180 days by DEA, the Consultant will have the right to present the proposal to
others.
 
c.       If DEA elects, in its sole discretion, to proceed with acquisition,
development and/or construction of a Project, or utilization of a site, or
utilization of a relationship, which has been introduced by Consultant, then
Consultant shall provide consulting services with respect to such Project, site
or relationship utilization over the term of this Agreement, and Consultant
shall be entitled to be paid compensation as set forth herein. If DEA elects, in
its sole discretion to proceed with the development, the consultant will provide
a preliminary funding budget to be approved by DEA, in order to begin with the
next steps of the approved project site.
 
ARTICLE 3
 
TERM
 
Section 3.1                      Term Of Agreement. This Agreement shall have a
term of two (2) years, and shall be automatically renewed thereafter for a two
(2) year term, unless terminated upon at least 6 months written notice prior to
the expiration of any renewal term.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
TERMINATION OF AGREEMENT
 
Section 4.1                      Event Of Termination.  This Agreement shall be
terminable for cause, as “cause” is hereafter defined, at the election of DEA,
upon five (30) days’ prior written notice by DEA to Consultant after the
expiration of any cure period described below without completion of applicable
curative measures.  “Cause” for termination by DEA shall mean the occurrence of
(i) an event listed below in subsection (b) with no cure or grace period
whatsoever; or (ii) one or more of the events listed below in subsections (a),
(c), (d) and (e) and the continuance of the same for more than thirty (30) days
(or, if such event is curable but cannot be cured within thirty (30) days, then
such additional period of time as is reasonably necessary to cure the same),
provided that within such thirty (30) day period Consultant promptly commences
to cure the same and thereafter diligently and continually prosecutes to
completion the cure of same), after delivery of written notice by DEA specifying
in reasonable detail the nature of the default.  The following are the events
giving rise to DEA's right of termination of this Agreement for cause:


(a)           Material Default shall be made in the performance or observance by
Consultant of any covenant, condition or term in this Agreement;
 
(b)           Consultant shall engage in conduct under this Agreement, which
constitutes gross negligence, willful misconduct, or fraud;
 
(c)           Consultant shall institute proceedings to be adjudicated a
voluntary bankrupt, or shall commence a case under the federal bankruptcy code,
or shall file a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or similar relief under the federal
bankruptcy code or laws, or any other similar applicable federal or state law,
or shall consent to or fail reasonably to oppose any such proceeding, or shall
consent to the appointment of a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of it or of a substantial part of its property, or
shall make an assignment for the benefit of creditors, or shall admit in writing
its inability to pay its debts generally as they become due, or corporate action
shall be taken by Consultant in furtherance of any of the aforesaid purposes;
 
(d)           A decree or order by a court of competent jurisdiction shall have
been entered adjudging Consultant bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, readjustment, arrangement,
composition or similar relief for Consultant under the federal bankruptcy code
or laws, or any other similar applicable federal or state law, and such decree
or order shall have continued undischarged or unstayed for a period of sixty
(60) days; or a decree or order of a court having jurisdiction for the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency of Consultant or a substantial part of its property, or for the
winding up or liquidation of its affairs, shall have been entered, and such
decree or order shall have remained in force, undischarged and unstayed for a
period of sixty (60) days; and
 
 
4

--------------------------------------------------------------------------------

 


Section 4.2     Termination Without Cause.  Consultant may terminate this
Agreement for any or no reason upon one hundred twenty (120) days prior written
notice to DEA, but only after the failure by DEA to cure any notice of material
default delivered by Consultant.
 
Section 4.3                      Payment To Consultant In Event Of Termination.
In the event this Agreement is terminated for any reason by DEA or the
Consultant, Consultant shall be entitled to receive compensation as described
below on all applicable projects, sites, vendors and customers introduced to by
Consultant to DEA, as outlined by this agreement.
 
Section 4.4                      Survival Of Obligations.  The obligation of DEA
to pay amounts owed to Consultant as provided herein shall survive termination
of this Agreement. The Non Disclosure Agreement incorporated into this Agreement
as Attachment and survives termination of this agreement.
 
ARTICLE 5
 
REIMBURSEMENTS
 
Section 5.1                      Recovery Of Expenses; Recovery Of Advances By
Consultant.  Any and all expenses shall be pre approved through DEA board
approval.  Any expenses incurred by Consultant that are not pre-approved are
considered non recoverable.  In the event Consultant hereafter incurs any
pre-approved expenses in connection with a DEA project or potential project, DEA
shall promptly reimburse Consultant for such advances, together with any
interest expense incurred by Consultant with respect thereto.  Such amounts and
expenses may include but are not limited to: (i) costs and expenses which
Consultant incurs at the direction of DEA, and (ii) reasonable costs and
expenses relating to the Project formulation, site location, and location and
negotiation with potential vendors and customers.
 
ARTICLE 6
 
CONSULTING FEE
 
Section 6.1                      Compensation to Consultant.  In compensation
for the consulting services to be performed by Consultant hereunder, DEA shall
pay to Consultant:
 
(1) The Reimbursements provided in Article 5 hereof, and
 
(2) A consulting fee equal to ten percent (10%) of the Net Income of each
individual Consultant Relationship development, “Development Fee”.
 
a)    Each individual location will be treated, developed and calculated as a
separate legal entity. The Development Fee from each location will be combined
to achieve the total payable to the Consultant, net of any outstanding
consulting fee advances.
 
b)   The Development Fee will be calculated by DEA on a quarterly basis and paid
within forty-five (45) days from the end of each quarter.
 
(3) For every approved location, Consultant shall receive a warrant for 100,000
shares of restricted common stock of DEA at the time of the development
start-up, which includes the operating plant designed for that location.  The
Warrants strike price per share shall equal to the most recent twenty (20) day
average market price prior to the actual start date of a specific location.
 
(4) A consulting fee advance of $5,000 per month, up to $50,000 per location.
 
a)   Consulting fee monthly advance will commence once a location proposal is
approved in writing by DEA Directors.
 
b)   Any Consulting fee advance will be offset against any Development Fees
prior to payment of the Development Fees.
 
Section 6.2                      Accounting.  DEA shall furnish Consultant with
copies of all periodic financial reports on the operations of the legal entity
of each individual location presented by Consultant and approved by the DEA
board.  The calculation of Net Income is based solely on the financial reports
prepared by DEA.  If this Agreement is terminated and the Consultant is to
continue to be paid pursuant to this Agreement, then Consultant shall continue
to receive such reports, and if no such reports and statements are routinely
disseminated, then from time to time upon request, no more frequently than
quarterly, DEA shall furnish the Consultant with periodic accountings of amounts
due to Consultant, and Consultant and its agents shall have the right, upon
reasonable prior notice, to examine the books and records of DEA.
 
 
5

--------------------------------------------------------------------------------

 


ARTICLE 7.
 
CONFIDENTIALITY AND NON-CIRCUMVENTION
 
7.1 In consideration of mutual promises, assertions and covenants herein stated,
and other good and valuable considerations, the receipt of which is hereby
acknowledged, DEA agrees on behalf of itself and its agents and assigns, to
refrain from soliciting business and/or contracts and/or projects or sites from
any Consultant Relationship without the written consent of Consultant, which may
be withheld in its sole discretion, for a period of five years after the
termination of this Agreement. In addition, DEA and its agents and assigns agree
to maintain complete confidentiality regarding all Consultant Relationships
introduced by Consultant, and will only disclose such business sources only upon
written consent of Consultant, which may be withheld in its sole
discretion.  DEA agrees not to circumvent or attempt to circumvent this
provision in any manner. The Non Disclosure Agreement signed on May _____, 2011
remains in effect, is incorporated into this agreement as Exhibit B.
 
ARTICLE 8
 
MISCELLANEOUS
 
Section 8.1                      Notices. All notices, demands, requests or
other similar communications required or permitted hereunder shall be personally
delivered or sent by certified or registered mail, return receipt requested,
postage prepaid, and addressed to each of the parties at the addresses specified
below, or at such other address as they shall each specify in a notice addressed
and mailed as hereinabove set forth. Any such notice shall be deemed given when
received by the party to whom it is addressed; provided that the failure or
refusal of a party to accept delivery of any notice properly delivered to the
address set forth herein shall constitute receipt as of the date of the
attempted delivery.  For purposes hereof, the addresses for notices are as
follows:
 
To Consultant: Enertech R.D. LLC
Attention:  Tim Powell
11844 Allisonville Rd.
Fishers IN. 46038
 
To DEA: Dynamic Energy Alliance Corporation
Attention:  Mike Whitfield
Memphis Clark Tower
5100 Poplar Avenue, Suite 2700
Memphis, TN 38137
 
 
6

--------------------------------------------------------------------------------

 


Section 8.2                      Entire Agreement.  This Agreement constitutes
the entire agreement between DEA and Consultant relating in any manner to the
subject matter this Agreement.  No prior agreement or understanding pertaining
to the same shall be valid or of any force or effect, and the covenants and
agreements herein cannot be altered, changed or supplemented except in writing
signed by all partners in DEA and by Consultant.
 
Section 8.3     Governing Law.  This Agreement is made pursuant to, and all of
the rights and obligations of the parties hereto and all of the terms and
conditions herein shall be construed in accordance with and governed by, the
laws of the State of Delaware.
 
Section 8.4                      Severability.  If any clause or provision of
this Agreement is illegal, invalid or unenforceable under pre-sent or future
laws effective during the term hereof, then the remainder of this Agreement
shall not be affected thereby, and in lieu of each clause or provision of this
Agreement which is illegal, invalid or unenforceable, there shall be added, as
part of this Agreement, a clause or provision as similar in terms to such
illegal, invalid or unenforceable clause or provision as may be possible and as
may be legal, valid and enforceable.
 
Section 8.5                      Assignment By Consultant.  The Consultant shall
have the right in its sole discretion to assign in whole or in part, the
compensation payable to Consultant here under, and/or to assign a portion or all
of its duties hereunder with respect to a specific site or project, to a third
party or sub contractor.  The Consultant’s obligations and responsibilities
cannot be assigned unless approval is received from the Company in writing from
the DEA.
 
Section 8.6                      Binding Effect.  Except as provided below, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors, heirs and assigns.
 
Section 8.7                      Subordination.  This Agreement and all fees and
payments due from DEA to Consultant pursuant hereto shall be subject and
subordinate in all respects to any mortgage or deed of trust now or hereafter
placed upon a Consultant Site, and/or a Project located on a Consultant Site, or
any portion thereof.  This provision shall be self-executing but Consultant
shall, upon request, execute such instruments as may reasonably be requested by
DEA or any such mortgagee or lender to evidence such subordination.
 
Section 8.8                      Waivers.  No delay or omission by either party
in exercising any right or power accruing upon the noncompliance or failure of
performance by the other party hereto of any provisions of this Agreement shall
impair any such right or power or be construed to be a waiver thereof.  A waiver
by either party of any of the covenants, conditions or agreements hereof to be
performed by the other must be in writing and signed by the party who is waiving
such covenants, conditions or agreements.
 
Section 8.9                      Other Activities. Notwithstanding any other
provisions of this Agreement to the contrary, Consultant may engage in or
possess an interest in other businesses of every nature and description and in
any vicinity whatsoever, including without limitation acquisition, development,
operation, and management of real property, and DEA shall have no rights in or
to any profits there from.  Any of such activities may be undertaken without
notice to DEA, and DEA hereby waives any right or claim that it may have against
the Consultant with respect to the income or profits there from.

 
7

--------------------------------------------------------------------------------

 
 
Section 8.10                      No Employment.  DEA shall not and does not by
this Agreement in any way or for any purpose become a partner of Consultant in
the conduct of its business, or otherwise, or a joint venturer of or a member of
a joint enterprise with Consultant, but rather Consultant is and shall, for all
purposes of this Agreement, be deemed an “independent contractor” of DEA.
 
Section 8.11  Company and Affiliates. Terms “Consultant” and “Company” as used
in this Agreement will be deemed to include any affiliate of the Consultant or
Company, respectively, now or during the term of this Agreement. An affiliate is
defined as a person who directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with a
person or
entity.
 
Section 8.12                      Captions. The captions appearing in this
Agreement are inserted as a matter of convenience and for reference and in no
way affect this Agreement, define, limit or describe its scope or any of its
provisions.
 
Section 8.13                      Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, their heirs,
personal representatives, successors and assigns, including any corporation with
which or into which the Company may be merged or which may succeed to its assets
or business, provided, however, that the obligations and responsibilities of the
Consultant are personal and shall not be assigned by them.
 
Section 8.14                      Arbitration. Except with respect to matters
for which injunctive relief is sought, the parties agree to submit to
arbitration all other questions, disputes, and/or controversies that may arise
out of or in connection with this Agreement. Arbitration shall be conducted in
Delaware in accordance with the rules of the American Arbitration Association
(“AAA”). The AAA shall choose a single neutral arbitrator with at least ten (10)
years experience in business law. The decision of the arbitrator shall be final
and binding on both parties, who hereby agree to comply therewith. The
arbitrator shall not have jurisdiction to decide whether injunctive or other
equitable relief should be granted to either party. In every case where the
arbitrator decides that this Agreement has been properly fulfilled by a party,
all costs and fees, including reasonable attorneys’ fees, incurred during or
necessitated by the arbitration proceedings shall be paid by the
other party.
 
Section 8.15                      Attorneys’ Fees. If either party files any
action or brings any proceeding against the other arising out of this Agreement
then the prevailing party shall be entitled to reasonable attorneys’ fees.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 8.16                      Force Majeure. Neither the Company nor the
Consultant shall be liable to the other forany delay or failure or any other
default in performance of this Agreement due to extraordinary events,
circumstances or occurrence beyond the control of the Company or Consultant, as
applicable, such as acts of nature (flooding, earthquake, volcano, hurricanes,
etc.), terrorist activity, war or armed conflict, strike, riot, crime or any
other similar cause which would adversely affect, directly or indirectly, the
Company or the performance of the services contemplated between Consultant and
Company under this Agreement.
 
Section 8.17                      Number of Parties. The singular shall include
the plural and the plural the singular and one gender shall include all genders.
As used in this Agreement the term Affiliate means a person, directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under control with, the Company.
 
Section 8.18                      Currency. In all instances, references to
monies used in this Agreement shall be deemed to be United States dollars.
 
Section 8.19                      Headings. Titles or captions contained herein
are inserted as a matter of convenience and for reference, and in no way define,
limit, extend, or describe the scope of this Agreement or any provision hereof.
No provision in this Agreement is to be interpreted for or against either party
because that party or his legal representative drafted such provision.
 
Section 8.20                      Counterparts; Facsimile Signatures. This
Agreement may be executed simultaneously in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The Parties agree that facsimile signatures of this
Agreement shall be deemed a valid and binding execution of this Agreement. The
remainder of this page intentionally left blank

 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written with full board approval and by
corporate resolution this day ______, 2011.
 

    CONSULTANT:          
 
By:
 /s/ Tim Powell       Name: Tim Powell of Enertech R.D. LLC       Title:      
Date:  


  DEA:           DYNAMIC ENERGY ALLIANCE CORPORTION          
 
By:
/s/ James Michael Whitfield       Name: Mike Whitfield       Title:  President
and CEO       Date:  



 
10

--------------------------------------------------------------------------------

 
 
Exhibit 1A
 
Consultant Relationships
 
Name
Address
Vendor Type
Contact
                                                                       


 
11

--------------------------------------------------------------------------------

 

Exhibit 1B
 
Mutual Non Disclosure and Non Circumvent Agreement

 
12

--------------------------------------------------------------------------------

 